Title: From George Washington to Edward Carrington, 2 December 1799
From: Washington, George
To: Carrington, Edward

 

Dear Sir
Mount Vernon 2d Decr 1799

Since you mentioned the Plaster of Paris which was for Sale in Richmond, (but after you left this) it occurred to me, that as it was not a saleable article with you, it might be my cheapest mode to purchase there to supply my want of this article next year on my Farms around me.
Permit me, for this reason, to ask the favour of you to learn from the Gentleman who has it for Sale, what quantity he has? the lowest price he would take for it by the ton (the whole being purchased) ? there? and what, delivered at my landing? As a Merchant, acquainted with Navigation, he will be at no loss to know at what freight it could be delivered here.
A Gentleman now in Alexandria is endeavouring to obtain Subscribers for a Vessel load from Nova Scotia; the terms I have not learned; but if that in Richmond be good; and had as low, I should prefer it because it is already in the Country, and the risques of the Sea avoided.
All, however, depends upon its being of the true sort—for without this, it wou’d be as useless for the purpose intended, as pebble stones. There are two colours of it—one has a greyish—the other a blewish cast; the latter I think is prefered; but both are good when perfectly free from grit, or sand; having any of the latter is a proof of its baseness. The best criterion for ascertaining its property, is, by putting the fine pow⟨der⟩ of the Plaster, into a skillet or Pot without moisture, the good will swell, or rise up; the bad will remain dead, & motionless.
I would thank you for sending me (if to be had) two glaized leather hats such as your Postilions wore, and of that size. Accompany them with the cost, and the money shall be remitted in a bank note. I am in no immediate want of them; an occasional, or water transportation (directed to the care of Colo. Gilpin in Alexa.) will do.
I hope you got down safe—Our Compts to Mrs Carrington. I am always—Dear Sir Yr Affecte & Obedt

Go: Washington

